                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL PINKNEY,                               :

                         Petitioner           :
                                                  CIVIL ACTION NO. 3:15-2093
                   v.                         :
                                                       (Judge Mannion)
ROBERT GILMORE,                               :

                         Respondent           :

                                          ORDER

           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

           1.      The above captioned petition for writ of habeas
                   corpus is DISMISSED as untimely under the statute
                   of limitations. See 28 U.S.C. §2244(d).

           2.      Petitioner’s motion to amend the petition (Doc. 16) is
                   DENIED.

           3.      Petitioner’s motion for reconsideration of this Court’s
                   January 28, 2019 Order, granting Respondent
                   additional time within which to file a response (Doc.
                   21) is DENIED.

           4.      The Clerk of Court is directed to CLOSE this case.

           5.      There is no basis for the issuance of a Certificate of
                   Appealability. See 28 U.S.C. §2253(c).



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
Date: June 27, 2019
15-2093-01-Order
